342 S.W.3d 923 (2011)
STATE of Missouri, Respondent,
v.
Derrick WOOTEN, Appellant.
No. WD 71504.
Missouri Court of Appeals, Western District.
June 28, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, C.J., KAREN KING MITCHELL and CYNTHIA L. MARTIN, JJ.

ORDER
Derrick Wooten appeals his conviction on one count of stealing a credit card. Wooten contends the circuit court plainly erred in allowing a police officer to testify about evidence of other crimes. For reasons explained in a Memorandum provided *924 to the parties, we find no error and affirm the conviction.
AFFIRMED. Rule 30.25(b).